Citation Nr: 1043402	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to an increased rating for amputation of the left 
2nd toe, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for allergic rhinitis.

4.  Entitlement to a compensable rating for varices of the left 
thigh.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to 
June 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A claim of service connection for mitral valve prolapse was 
previously denied in September 1992.  By January 2009 and August 
2009 rating decisions, the RO reopened the Veteran's mitral valve 
prolapse claim, but then denied it on the merits.  The Board 
notes that regardless of the RO's actions, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim because the issue goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has 
characterized this claim on appeal as a claim to reopen as 
reflected on the title page.

In May 2010, the Veteran perfected an appeal of a denial of a 
claim of entitlement to a total disability based on service-
connected disabilities (TDIU).  Later in May 2010, the Veteran 
stated that she was not appealing the TDIU issue.  In 
August 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  At the hearing, the Veteran 
confirmed that she was withdrawing the TDIU appeal.  Therefore, 
the Board finds that the appeal of that claim has been withdrawn.  
See 38 C.F.R. § 20.204 (2010).

(The decision below addresses the Veteran's claim of service 
connection for mitral valve prolapse.  The increased rating 
issues on appeal are addressed in the remand that follows the 
Board's decision.)


FINDINGS OF FACT

1.  By a September 1992 rating decision, the RO denied a claim of 
service connection for mitral valve prolapse.  The Veteran did 
not appeal the decision.

2.  Evidence received since the RO's September 1992 decision 
relates to an unestablished fact necessary to substantiate the 
claim and it raises a reasonable possibility of substantiating 
the underlying claim.

3.  The Veteran likely has mitral valve insufficiency that had 
its onset during her active military service.


CONCLUSIONS OF LAW

1.  The September 1992 RO decision, which denied the Veteran's 
claim of service connection for mitral valve prolapse, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1992).

2.  New and material evidence sufficient to reopen the previously 
denied claim of service connection for mitral valve prolapse has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  The Veteran has mitral valve insufficiency that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen a Previously Denied Claim

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

The Veteran originally filed an application for benefits that 
included a claim of service connection for mitral valve prolapse 
in July 1992.  By a September 1992 rating decision, the RO denied 
the claim.  The Veteran was notified of the decision by a letter 
dated later in October 1992.  The Veteran did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1992).  In October 2007, the 
Veteran petitioned to reopen the claim, which is the subject of 
this appeal.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by case 
law, new evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and is 
not merely cumulative of other evidence that was then of record.  
This analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial pertinent to the claim now under 
consideration is the September 1992 RO decision.  For purposes of 
the new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Furthermore, as noted in the Introduction, the Board must 
consider whether new and material evidence is presented before 
the merits of a claim can be considered.

The evidence of record at the time of the prior RO decision 
included:  service treatment records; an August 1992 VA 
examination report; and an application for benefits from the 
Veteran.

Since the September 1992 decision, the new evidence that has been 
added to the record includes:  additional service treatment 
records from Clark Air Base; treatment records and examination 
reports from the VA Medical Center (VAMC) in St. Louis, Missouri, 
dated from November 2007 to April 2010; private treatment records 
from Family Practice Associates of Jacksonville and the Thomas 
Professional Dental Group, dated from April 1993 to February 
2006; and applications for benefits and statements from the 
Veteran.

In denying the claim in September 1992, the RO determined that 
the Veteran did not have the claimed disability.  The RO 
primarily relied on the August 1992 VA examination that showed no 
heart murmur and a regular heart rate.  Additionally, a chest x-
ray was negative and an electrocardiogram (ECG) was normal.  The 
examiner also indicated that mitral valve prolapse was not seen 
on past echocardiograms (ECHOs).  In light of the RO's decision, 
new and material evidence pertaining to the "current 
disability" element of the Veteran's service connection claim 
could reopen the claim.

A review of the new evidence reveals that the Veteran has 
undergone multiple ECGs and ECHOs since her separation from 
military service.  Notably, a September 1993 ECHO that was 
conducted at St. Vincent's Medical Center reflects that the 
Veteran had mild mitral valve prolapse and mild mitral 
regurgitation.  Although subsequent ECGs were primarily normal, 
other ECHOs showed mitral insufficiency and/or regurgitation.  
Dr. S.J.C. of Family Practice Associates treated the Veteran for 
mitral valve prolapse from the mid-1990s to the mid-2000s.  

The new medical evidence submitted on behalf of the Veteran 
provides the basis for a finding of a current disability that was 
not previously acknowledged at the time of the September 1992 
decision.  Thus, the evidence concerning the mitral valve is new 
because it was not previously before VA decision makers.  It is 
also material because it is supporting evidence of the current 
disability element of a service connection claim.  That is, it 
pertains to an unestablished fact necessary to substantiate the 
claim.  Accordingly, the Board finds that the medical evidence 
constitutes new and material evidence in connection with the 
claim of service connection for mitral valve prolapse.  The claim 
of service connection is reopened with the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2010).  The Board will now address the merits of the underlying 
claim.

II. Merits of the Claim

The Veteran contends that service connection is warranted for 
mitral valve prolapse or any disorder involving the mitral valve.  
She asserts that problems with her mitral valve first arose 
during her military service, particularly after she had her left 
2nd toe amputated in 1984.  The Veteran acknowledges that she 
experienced heart murmurs as a child, but she states that the 
murmurs never caused her problems.  She maintains that they are 
unrelated to the mitral valve problems that resulted from 
military service. 

A review of the Veteran's service treatment records reveals that 
her July 1980 entrance examination was normal regarding the 
heart.  A chest x-ray at that time was also normal.  A June 1984 
reenlistment examination showed similar results.  In October 
1985, the Veteran was seen in the emergency room and she reported 
a history of a heart murmur since grade school.  The assessment 
was probable mitral valve prolapse.

The Board notes that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment; or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2010).  Thus, there is a rebuttable 
presumption of soundness unless a condition is noted at entry.  
VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

In the Veteran's case, no heart condition was noted at the time 
of the entrance examination.  Although she reported a history of 
a heart murmur several years into her service, a reported history 
does not constitute a notation.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
See 38 C.F.R. § 3.304(b) (2010); see also Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994) (holding that when a veteran reported having 
asthma at age four, but entrance examination records did not 
state that he had asthma at the time of induction and clinical 
evaluations performed showed no abnormalities as to his lungs and 
chest, then asthma was not "noted" at entrance).  Here, there 
is no clear and unmistakable evidence that the Veteran had a pre-
existing heart condition, particularly so concerning the mitral 
valve.  Thus, the Board presumes that she was in sound condition 
with respect to the mitral valve when she entered active service.

After 1985, service records document regular cardiovascular 
testing.  In April 1986, an ECHO was normal.  In October 1987, an 
ECG was normal.  However, the assessment was a murmur consistent 
with mild mitral regurgitation.  A November 1987 ECHO reflected 
that mitral regurgitation was not documented.  At a March 1988 
periodic examination, the Veteran reported a history of heart 
trouble.  Although the heart portion of the examination was 
normal, the examiner recorded mitral regurgitation murmur as a 
defect.  In September 1988, the Veteran was seen for a history of 
mitral valve prolapse.  The impression was mitral regurgitation 
murmur with no mitral valve prolapse noted.  The Veteran was 
found to be asymptomatic except for heart palpitations.  An ECG 
and an ECHO were both normal in October 1988.  In September 1989 
and March 1990, it was noted that the Veteran had mitral valve 
prolapse by history, but that she had been cleared by cardiology.  
In April 1991, the Veteran was seen to rule out mitral 
regurgitation.  Although mitral valve prolapse was not found, she 
was diagnosed with mild valvular regurgitation.  In January 1992, 
the Veteran was assessed with palpitations and mild mitral 
regurgitation.  The entry indicated that it was doubtful that 
there was significant cardiovascular disease.  March 1992 and 
April 1992 ECGs were normal.  At her May 1992 separation 
examination, the Veteran reported a history of palpitations and 
heart trouble.  The heart portion of the examination was again 
normal.  However, mitral valve regurgitation was noted on the 
report.

The Veteran's service treatment records generally show that 
mitral valve prolapse was never substantiated by clinical 
testing.  It was thought that she may have mitral valve prolapse, 
but multiple ECGs and ECHOs were normal.  Nevertheless, the 
records also generally show that she in fact had problems with 
the mitral valve.  On multiple instances from 1987 to 1992, 
mitral valve regurgitation was found to exist.

As noted previously, a September 1993 post-service ECHO showed 
mild mitral valve prolapse with mild regurgitation.  Even so, it 
does appear that the Veteran has mitral valve prolapse.  Nearly 
15 other in-service and post-service ECGs and ECHOs have not 
revealed similar results.  Generally, testing has been normal or 
shown mitral insufficiency and/or regurgitation without mitral 
valve prolapse.  In any case, in order to establish the current 
disability element of a claim, the disability must be shown to 
exist at least during some portion of the claim process.  See, 
e.g., McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Since 
the Veteran filed her petition to reopen the claim in October 
2007, mitral valve prolapse has not been substantiated by the 
evidence, including on clinical cardiovascular testing.  
Consequently, service connection is not warranted for that 
specific disability.

Nevertheless, the evidence does show that the Veteran has a 
mitral valve condition.  A December 2007 VA ECHO showed that 
there was trivial regurgitation.  A VA heart examination was 
conducted in June 2008.  The diagnosis was mitral valve 
insufficiency.  Mitral insufficiency is the defective functioning 
of the mitral valve, with incomplete closure causing mitral 
regurgitation.  See Dorland's Illustrated Medical Dictionary 937 
(30th ed. 2003).  Thus, mitral insufficiency and regurgitation 
appear to be essentially equivalent.

The June 2008 VA examiner and a December 2008 VA examiner could 
not say for sure whether the Veteran's mitral insufficiency was 
affected by an infection during the Veteran's amputation of the 
left 2nd toe in 1984.  The June 2008 VA examiner indicated that 
she would require information concerning any cardiac murmur and 
positive blood cultures during the timeframe of the amputation in 
order to comment on the possible relationship.  However, this 
type of opinion is not needed to decide the claim.  
Significantly, the June 2008 VA examiner noted that although 
subjective information from the military record suggests a murmur 
present at childhood, it was not documented on enlistment 
records.  Thus, whether any mitral insufficiency is related to 
the amputation is not particularly relevant to the claim.  
Instead, the evidence already shows that the Veteran's mitral 
insufficiency had its onset and first manifested during active 
military service-the earliest diagnosis of regurgitation being 
in October 1987.

In consideration of the evidence of record, the Board finds that 
the Veteran likely has mitral valve insufficiency that had its 
onset during her active military service.  Mitral regurgitation 
was initially diagnosed in October 1987.  Additionally, the most 
recent medical evidence shows that the Veteran has mitral 
insufficiency.  Post-service treatment records show a continuity 
of mitral regurgitation and/or insufficiency and there is no 
evidence clearly attributing the mitral valve problems to some 
other cause.  See 38 C.F.R. § 3.303 (2010).  In the Veteran's 
case, the preponderance of the evidence shows that her mitral 
valve insufficiency had its onset during active military service.  
Therefore, service connection is warranted for mitral valve 
insufficiency.


ORDER

Service connection for mitral valve insufficiency is granted.


REMAND

The Board finds it necessary to remand the three increased rating 
issues for additional development.

The most recent VA compensation examination of the Veteran's 
service-connected allergic rhinitis was conducted in November 
2009.  The most recent VA compensation examination of the 
Veteran's service-connected amputation of the left 2nd toe was 
conducted in November 2008.  The most recent VA compensation 
examination of the Veteran's service-connected varices of the 
left thigh was conducted in December 2007.  At the Veteran's 
hearing, she testified that each of her three service-connected 
disabilities had worsened since the most recent examinations.  
She indicated that she now requires an inhaler for her allergies.  
The Veteran also stated that she believes her left 2nd toe had 
become arthritic.  Additionally, she stated that her left leg is 
bothering her more when she was walking.

Given that symptoms associated with the service-connected 
disabilities may have worsened, the evidence has become stale, at 
least as it pertains to the current level of disability.  
Therefore, the Board finds that the Veteran should be afforded 
another VA compensation examination to assess the current degree 
of disability of her three service-connected disabilities on 
appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It appears that the Veteran continues to receive regular 
treatment at the St. Louis VAMC.  Updated treatment records 
should be obtained in light of the remand.



Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since April 2010) from 
the St. Louis VAMC and associate the 
records with the claims folder.  All 
efforts to obtain these records should be 
documented in the claims folder. 

2.  Schedule the Veteran for VA 
examinations of her service-connected 
amputation of the left 2nd toe, allergic 
rhinitis, and varices of the left thigh. 
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner(s).  All necessary 
tests and studies should be conducted.  A 
complete rationale for all opinions should 
be provided.

a. Amputation of the left 2nd toe:  
The examiner should comment on any 
functional loss associated with the 
Veteran's amputation of the left 2nd 
toe, to include whether there is any 
associated arthritis or limitation of 
motion.  Specifically, the examiner 
should state whether any part of the 
metatarsal head was removed as a 
result of the amputation or whether it 
was without metatarsal involvement.  
See 38 C.F.R. § 4.71a, Diagnostic 
Code 5172 (2010).

b. Allergic rhinitis:  The examiner 
should comment on whether polyps exist 
and the level of obstruction of the 
nasal passages.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2010).  When she 
initially filed her claim, the Veteran 
initially claimed that she had 
sinusitis.  The examiner should 
address whether the Veteran has 
sinusitis and, if so, whether it is 
part and parcel of her service-
connected allergic rhinitis.  
Additionally, the manifestations of 
any sinusitis should be set forth.  
See 38 C.F.R. § 4.97, Diagnostic 
Code 6514  (2010).

c. Varices of the left thigh:  The 
examiner should comment on any 
functional loss associated with this 
disability along with whether there is 
related:  edema (intermittent or 
persistent); aching and fatigue after 
prolonged standing or walking; relief 
of symptoms by elevation or 
compression hosiery; stasis 
pigmentation; eczema; ulceration; 
subcutaneous induration; or massive 
board-like edema with constant pain at 
rest.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2010).  

3.  Advise the Veteran that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect 
her appeal.  See 38 C.F.R. § 3.655 (2010).  
In the event that the Veteran does not 
report for a scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying the 
Veteran of any scheduled VA examination 
must be placed in the Veteran's claims 
file.

4.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If a report is deficient in 
any manner, it should be returned to the 
examiner.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
rating issues on appeal.  If any benefit 
sought is not granted, furnish the Veteran 
with a supplemental statement of the case 
and afford her an opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


